Citation Nr: 0510808	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  03-23 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1966 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Reno, 
Nevada.  Specifically, in that decision, the RO denied the 
issue of entitlement to service connection for hepatitis C.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran's hepatitis C is not associated with any 
incident of his active military duty.  


CONCLUSION OF LAW

Hepatitis C was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.301, 
3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By a letter dated in September 2004 in the present case, the 
RO discussed the type of evidence necessary to support the 
veteran's service connection claim.  Also by this document, 
the RO notified the veteran that it would make reasonable 
efforts to help him obtain such necessary evidence but that 
he must provide enough information so that VA could request 
the relevant records.  In addition, VA informed the veteran 
of attempts already made to obtain relevant evidence with 
regard to this issue.  Further, the veteran was advised of 
his opportunity to submit "any other evidence or information 
. . . [which was] support[ive of his] . . . claim."  Thus, 
he may be considered advised to submit all pertinent evidence 
in his possession.  

Additionally, the April 2002 rating decision, the statement 
of the case (SOC) issued in June 2003, and the supplemental 
statement of the case (SSOC) issued in January 2005 notified 
the veteran of the relevant criteria and evidence necessary 
to substantiate his service connection claim.  These 
documents also included discussions regarding the evidence of 
record, adjudicative actions taken, and the reasons and bases 
for the denial of this issue.  

Moreover, throughout the current appeal, the RO has made 
attempts to obtain records of relevant treatment identified 
by the veteran.  Furthermore, the veteran has been accorded a 
pertinent VA examination during the current appeal.  In this 
regard, the Board notes that, at the personal hearing 
conducted before the undersigned Veterans Law Judge at the RO 
in January 2005, the veteran's representative asked that the 
veteran be accorded another VA examination to determine the 
etiology of his hepatitis C.  In particular, the 
representative asserted that the examiner who conducted the 
pertinent VA examination in December 2001 "failed to 
identify all of the possible in-service risk factors when 
issuing his statement."  January 2005 hearing transcript 
(T.) at 13.  The Board has conducted complete and thorough 
review of the veteran's claims folder, including the report 
of the December 2001 VA examination.  Importantly, the 
examiner who conducted that evaluation specifically noted 
that he had reviewed the veteran's claims folder and medical 
records.  Further, the examiner acknowledged, in the 
examination report, that the veteran has several tattoos on 
his body.  Following the review of the claims folder, the 
interview with the veteran, and a pertinent physical 
examination, the examiner concluded that the veteran's 
hepatitis C was most likely the result of his history of 
intravenous drug use.  The Board finds that this evaluation 
was complete and thorough.  As such, the Board concludes that 
an additional VA examination is not warranted.  

Accordingly, the Board also finds that VA has satisfied its 
duty to notify and to assist pursuant to the VCAA with regard 
to the veteran's service connection claim.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).  

Additionally, direct service connection may be granted only 
when a disability or cause of death was incurred or 
aggravated in the line of duty and was not the result of the 
veteran's own willful misconduct or (for claims filed after 
October 31, 1990) the result of his or her abuse of alcohol 
or drugs.  38 C.F.R. § 3.301(a) (2004).  With regard to drug 
use in particular, the regulations further stipulate that the 
isolated and infrequent use of drugs by itself will not be 
considered willful misconduct; however, the progressive and 
frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
38 C.F.R. § 3.301(c)(3) (2004).  

Service medical records in the present case are negative for 
complaints of, treatment for, or findings of hepatitis C.  
The separation examination, which was conducted in April 
1971, demonstrated that the veteran's abdomen and viscera 
were normal.  A liver disorder was not noted at this 
evaluation.  The first post-service medical evidence of 
hepatitis C is dated in 1998, more than 26 years after the 
veteran's separation from active military duty.  Subsequent 
medical records dated through June 2003 reflect continued 
evaluation of, and treatment for, hepatitis C.  

Throughout the current appeal, the veteran has asserted that 
service connection for hepatitis C is warranted because this 
disease originated as a result of in-service intravenous drug 
use.  At his hearing, the veteran denied using any type of 
drugs after his discharge from active military duty and 
denied ever using heroin.  See, e.g., T. at 9, 11-12.  

In this regard, the Board acknowledges that the examiner who 
conducted the VA liver, gallbladder, and pancreas examination 
in December 2001 expressed his opinion that the most likely 
cause of the veteran's hepatitis C is his history of 
intravenous drug use.  The examiner noted that the veteran's 
service medical records reflect treatment for drug toxicity, 
probably due to the use of opium in June 1971.  Review of the 
veteran's service medical records confirm treatment in June 
1971 for drug toxicity, which was probably due to the use of 
opium and which was manifested by confusion, vomiting, 
nausea, and drowsiness.  In addition, an August 1971 notation 
indicates that the veteran admitted to having a morphine 
addiction.  

Significantly, however, the post-service medical records are 
replete with admissions by the veteran of continued drug 
abuse.  At a November 1971 VA outpatient treatment session, 
the veteran reported having had a history of drug addiction 
since May 1971.  

Thereafter, in August 1991, the veteran admitted that he had 
been a polysubstance abuser for the past 24 years.  Later 
that day, he was hospitalized at a VA medical facility for 
treatment for a psychiatric condition (defined as an 
adjustment disorder with mixed emotional feelings and 
post-traumatic stress disorder) and for polysubstance abuse.  
At that time, he reported having a long history of drug abuse 
(including marijuana, cocaine, and heroin).  

Subsequently, at separate VA outpatient treatment sessions in 
June 1998, the veteran admitted to smoking one ounce of 
marijuana weekly and to using opiates and benzodiacepines.  
At a July 1998 VA outpatient treatment session, he reported 
being "a heroin addict for years after Vietnam."  At a 
December 2000 VA post-traumatic stress disorder (PTSD) 
examination, he stated that he had begun his drug use 
(including using marijuana, opium, and heroin) in Vietnam and 
continued to abuse drugs after his return from Vietnam.  The 
examiner diagnosed, on Axis I, moderate chronic PTSD, alcohol 
dependence in sustained remission, and marijuana abuse.  Most 
recently, at the VA PTSD examination conducted in August 
2003, the veteran reported that he continues to use marijuana 
occasionally.  

These numerous medical records clearly refute the veteran's 
claim that he has not used any drugs since his separation 
from service.  Based on this evidence, the Board must 
conclude that the veteran is not credible in his denial of 
post-service drug use.  

Significantly, the fact remains that the claims folder 
contains a medical opinion associating the veteran's current 
hepatitis C with his history of intravenous drug use.  As the 
Board has discussed in this decision, the veteran has a long 
post-service history of drug abuse.  Consequently, the Board 
finds that, despite evidence of treatment for drug toxicity 
(probably due to the use of opium) and a morphine addiction 
on two separate occasions during service, any conclusion that 
the veteran's current hepatitis C is the result of drug use 
in service.  The veteran is not a reliable historian and has 
apparently abused drugs for many more years after service 
than he did in service.  

The Board must conclude, therefore, that a clear 
preponderance of the evidence is against the veteran's claim 
for service connection for hepatitis C.  This issue, is, 
therefore, denied.  See, 38 U.S.C.A. § 5107(b) (West 2002).  




ORDER

Service connection for hepatitis C is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


